                     Case 1:17-cr-10281-PBS Document 137 Filed 03/05/19 Page 1 of 1
OAO 458 (Rev. 10/95 - Rev. D. MA 2/07) Appearance - Criminal


                                    UNITED STATES DISTRICT COURT
                                                   DISTRICT OF MASSACHUSETTS


                   UNITED STATES OF AMERICA                                               APPEARANCE
                              V.

                                Minerva Ruiz                               Case Number:      17-CR-10281-PBS-2




To the Clerk of this court and all parties of record:

         Enter my appearance as counsel in this case for
          the Defendant, Minverva Ruiz.




          I certify that I am admitted to practice in this court.



          Attorney Designation in Criminal Cases:
          ’ CJA Appointment
          ’ Federal Public Defender
          ’
          ✔ Retained
          ’ Pro Bono

                      3/5/2019
Date                                                           Signature

                                                               /s/ Joseph F. Krowski Jr., Esquire                   640902
                                                               Print Name                                         Bar Number

                                                               30 Cottage Street
                                                               Address
                                                               Brockton                    MA             02301
                                                               City                       State              Zip Code
                                                                         (508) 584-2555               (508) 588-6035
                                                               Phone Number                                      Fax Number
